Citation Nr: 0015572	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-13 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation for degenerative 
arthritis of the left knee in excess of 10 percent.

2.  Entitlement to an original evaluation in excess of 10 
percent for additional disability of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO). 
That determination granted service connection for 
degenerative arthritis of the left knee, evaluated as 
noncompensable.  The grant of service connection was 
effective September 4, 1996.  

During the course of the appeal, the RO granted a 10 percent 
evaluation for degenerative arthritis and also granted a 
separate 10 percent evaluation for disability of the left 
knee evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  These actions were made effective 
September 4, 1996.  The veteran has continued to express 
disagreement with these evaluations and has also perfected 
appeals with regard to the issues of entitlement to an 
increased rating for a right knee disability and entitlement 
to an earlier effective date for the grant of service 
connection and the evaluations for the left knee disability.

In his May 1997 substantive appeal, the veteran claimed that 
he was unable to obtain and maintain substantially gainful 
employment due to his service-connected disabilities.  His 
statements constitute a claim for a total disability rating 
based on individual unemployability (TDIU), which the RO has 
not yet addressed.  See Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992) (evidence indicating that the veteran is 
unemployable due to his service-connected disabilities 
constitutes an informal claim for TDIU).  Where the veteran 
raises a claim that has not yet been adjudicated by the RO, 
the proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  Accordingly, the claim of 
entitlement to TDIU is referred to the RO for adjudication.

During a May 2000 videoconference hearing the veteran 
withdrew his appeal on the issues of entitlement to an 
earlier effective date for the grant of service connection.  
The Board finds, therefore, that this issue is no longer 
within its jurisdiction.  Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be effective if withdrawn); 
38 C.F.R. § 20.204 (1999).


REMAND

The veteran has presented well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  His assertion 
that his disabilities have increased in severity serves to 
render the claims for increase ratings well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

At a videoconference hearing before the undersigned, in May 
2000, the veteran testified he received treatment at a VA 
medical facility for his service-connected bilateral knee 
disabilities on a monthly basis.  He further reported that 
his most recent treatment had occurred in April 2000.  These 
records have not been associated with claims file.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

As part of its duty to assist, the Board has a duty to seek 
pertinent treatment records of which it becomes aware at any 
stage in the appeals process.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the foregoing it is necessary to REMAND this case 
for the following:

1.  The RO should request that the 
appellant supply the names, dates, and 
places, of any individuals or treatment 
facilities that treated the veteran for 
his bilateral knee disabilities since 
October 1998.  The RO should then take 
all necessary steps to obtain those 
records not already part of the claims 
folder, including records from Loma Linda 
VA Medical Facility. 

2.  The veteran should also be afforded 
an appropriate examination to evaluate 
the extent of disability resulting from 
the service connected left and right knee 
disabilities.  The examiner should review 
the claims folder prior to completing the 
examination.  The examiner is requested 
to comment on whether there is evidence 
of any instability or subluxation of the 
knee.  If such instability or subluxation 
is found, the examiner is requested to 
determine whether this is considered 
slight, moderate, or severe.  

The examiner should report the range of 
motion in both knees in degrees.  The 
examiner should also report whether the 
left or right knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  Thereafter, the RO should ensure that 
all of the requested development has been 
completed.  The RO should then 
readjudicate the veteran's claims.  If 
the benefits sought remain denied, the RO 
should issue an appropriate supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure without good cause, to report for 
scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




